ORDER

PER CURIAM.
Timothy Fernandez appeals from the judgment entered upon a jury verdict finding him guilty of one count of first degree robbery, in violation of § 558.011.1(1) RSMo 1994, and one count of armed criminal action, in violation of § 571.015.1 RSMo 1994. He was sentenced to terms of ten years’ imprisonment on each count, to be served consecutively. On appeal, he claims (1) that the trial court erred in refusing to suppress incriminating statements he made, as well as his subsequent identification by the victim, because his arrest was not based upon probable cause, and (2) that the trial court erred in refusing to suppress the gun used in the robbery, because it was the product of an illegal search and seizure. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion would serve no jurisprudential purpose. We have prepared a memorandum for the use of the parties only setting forth the reasons for this order. Judgment is affirmed pursuant to Rule 80.25(b).